--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody National Reit I, Inc. 8-K [moody-8k_0607.htm]
 


EXHIBIT 10.7


PROMISSORY NOTE




$11,483,279.54
 
May 5, 2011
 



MNHP NOTE HOLDER, LLC, a Delaware limited liability company (“Maker”), For Value
Received, promises and agrees to pay in installments, and as provided below, to
the order of PATRIOT BANK, a Texas banking association (which together with its
successors and assigns and any subsequent owners and holders of this Promissory
Note [the “Note”] is called “Payee”) at its banking quarters located at 7500 San
Felipe, Suite 125, Harris County, Houston, Texas 77063, or at such other address
as Payee may specify in writing from time to time, the principal sum of ELEVEN
MILLION FOUR HUNDRED EIGHTY-THREE THOUSAND TWO HUNDRED SEVENTY-NINE AND 54/100
DOLLARS ($11,483,279.54), together with interest thereon from and after the date
of this Note until May 5, 2018 (the “Maturity Date”), at the Stated Rate
(hereinafter defined), but in no event to exceed the Maximum Rate (hereinafter
defined); with adjustments to the Stated Rate to be made pursuant to the
schedule set forth below, and adjustments due to changes in the Maximum Rate to
be made on the effective date of any change in the Maximum Rate; such interest
payable as it accrues on the maturity date of each of the installments described
below, on the then unpaid principal amount of this Note.


FOR THE purposes of this Note, “Stated Rate” means the following:


 
(i)
until the First Change Date (as hereinafter defined), a fixed rate of three
percent (3.00%) per annum;



 
(ii)
beginning on the First Change Date and continuing until the Second Change Date
(as hereinafter defined), a fixed rate equal to (a) the Prime Rate (as
hereinafter defined) in effect as of the First Change Date, minus (b)
one-quarter percent (0.25%) (hereinafter called the “Margin Percentage”); and



 
(iii)
beginning on the Second Change Date and continuing through the Maturity Date, a
fixed rate equal to (a) the Prime Rate in effect as of the Second Change Date,
minus (b) the Margin Percentage.



FOR THE purposes of this Note, “Prime Rate” means that variable rate of interest
per annum published in the Money Rates section of the Wall Street Journal from
time to time as the “Prime rate” for the U.S.  This rate is a composite or the
highest of any range of rates set by financial institutions selected by the Wall
Street Journal.  These financial institutions set their respective “prime rates”
as a general reference rate of interest, taking into account such factors as
they may deem appropriate, it being understood that many of their commercial or
other loans are priced in relation to such rate, that it is not necessarily the
lowest or best rate actually charged to any customer and that they and Payee may
make various commercial or other loans at rates of interest having no
relationship to such rate.  If for any reason the Prime Rate ceases to exist or
to be readily available, then Payee may replace and substitute the Prime Rate
and the Margin Percentage with a different index and margin percentage that
historically has yielded, or that Payee believes prospectively will yield, an
interest rate on this Note comparable to the Prime Rate plus the Margin
Percentage.


ALL PAYMENTS of interest will be computed on the per annum basis of a year of
360 days and for the actual number of days elapsed unless such calculation would
result in a usurious rate, in which case interest will be calculated on the per
annum basis of a year of 365 or 366 days, as the case may be.

 
Page 1 of 7

--------------------------------------------------------------------------------

 


NOTWITHSTANDING anything to the contrary contained herein, if at any time the
Stated Rate exceeds the Maximum Rate, the rate of interest accruing on this Note
will be limited to the Maximum Rate, but any subsequent reductions in the Prime
Rate will not reduce the rate of interest accruing on this Note below the
Maximum Rate until the total amount of interest accrued on this Note equals the
amount of interest that would have accrued if a varying rate per annum equal to
the Stated Rate had at all times been in effect.


THIS NOTE is due and payable in eighty-four (84) monthly installments, the first
(1st) through fourteenth (14th) monthly installments of principal including
accrued interest being in the amount of FIFTY-FOUR THOUSAND SEVEN HUNDRED FOUR
AND 16/100 DOLLARS ($54,704.16) each, the fifteenth (15th) through the
eighty-third (83rd) monthly installments of principal including accrued interest
being calculated and adjusted as set forth in the following paragraph, and the
eighty-fourth (84th) and final installment being in the amount of the balance of
principal and accrued interest then due on this Note.  The first such
installment is due and payable on June 21, 2011, and the remaining installments
are due and payable in consecutive order on the same day of each and every
succeeding calendar month thereafter until the Maturity Date, when all sums
called for under this Note shall be due and payable in full.


NOTWITHSTANDING the interest rate and payment amounts specified above, (a) on
August 21, 2012 (the “First Change Date”), the interest rate charged under this
Note will be increased or decreased to equal the Stated Rate as of the First
Change Date (but in no event to exceed the Maximum Rate), and (b) on August 21,
2015 (the “Second Change Date”), the interest rate charged under this Note will
be increased or decreased to equal the Stated Rate as of the Second Change Date
(but in no event to exceed the Maximum Rate).  Following the First Change Date
and the Second Change Date, the monthly installments of principal and interest
will be increased or decreased to an amount sufficient to fully amortize the
remaining principal balance and interest thereon at the then-current Stated Rate
over a period ending twenty-five (25) years from the date of this Note at the
new interest rate.  Payee will give written notice to Maker of any changes in
the interest rate and payments and Payee will use commercially reasonable
efforts to provide such notice to Maker no later than five (5) business days
prior to the relevant change date.  Such notice will be considered as given when
deposited in the United States mail, postage prepaid, addressed to Maker at the
address specified in the Deed of Trust referred to below.


MAKER may prepay the principal of this Note, in whole or in part, at any time
without penalty or premium.  Accrued and unpaid interest with respect to any
principal amount prepaid is due and payable on the date of such prepayment.  All
amounts of principal so prepaid and received by Payee will be applied to the
last maturing installments of this Note in their inverse order of maturity.


ALL SUMS payable or to be payable under this Note must be paid in lawful money
of the United States of America that, at the time of payment, is legal tender
for the payment of public and private debts.  All sums paid on this Note will be
applied first to accrued and unpaid interest and the balance, if any, to unpaid
principal.  Whenever any payment to be made under this Note is stated to be due
on a Saturday, Sunday or legal holiday for commercial banks under applicable
law, then such payment is due and may be made on the next succeeding business
day, and such extension of time will be included in the computation of payment
of interest under this Note.  In the event payments under this Note are required
to be made on the 29th, 30th, or 31st day of the month and a month has fewer
days than the payment date, the payment date for such month will be the last day
of the month.  Any check, draft, negotiable order of withdrawal, money order or
other instrument given in payment of all or any portion of this Note may be
accepted by Payee and handled in collection in the customary manner, but will
not constitute payment under this Note

 
Page 2 of 7

--------------------------------------------------------------------------------

 

or diminish any rights of Payee except to the extent that actual cash proceeds
of any instrument are unconditionally received by Payee.


ALL PAST due principal and interest will bear interest from the date due until
paid at the Maximum Rate.  The “Maximum Rate” means the maximum non-usurious
rate of interest per annum permitted by whichever of applicable laws of the
United States of America or Texas permit the higher interest rate, including to
the extent permitted by applicable laws, any future amendments of such laws or
any new laws coming into effect in the future to the extent a higher rate of
interest is permitted by any such amendment or new law; provided, however, that
if applicable laws do not provide for a maximum non-usurious rate of interest
(for example, a loan secured by a first lien on residential real estate), then
the Maximum Rate means eighteen percent (18%) per annum.  The Maximum Rate will
be applied by taking into account all amounts characterized by applicable law as
interest on the debt evidenced by this Note, so that the aggregate of all
interest does not exceed the maximum non-usurious amount permitted by applicable
law.  In addition, Payee may charge and collect a late fee of five percent (5%)
of any scheduled installment that is more than ten (10) days past due.


THE PAYMENT of this Note is secured by, among other things: (a) a Collateral
Assignment of Note and Liens of even date herewith from Maker to Payee, and (b)
Guaranty Agreements of even date herewith from Moody National Realty Company,
L.P., a Texas limited partnership (“MNRC”), Moody National Mortgage Corporation,
a Texas corporation (“MNMC”), Brett C. Moody and Moody National Management,
L.P., a Texas limited partnership (“MNM”) to Payee.  This Note, the Commercial
Loan Agreement (the “Loan Agreement”) of even date herewith between Maker,
Payee, MNRC, MNMC, MNM and Brett C. Moody, and any document, instrument or
agreement executed in connection with, or as security for, this Note including,
without limitation, the documents referred to in this paragraph, shall be
referred to hereinafter as the “Loan Documents”.


AN “Event of Default” as that term is defined under the Loan Agreement shall
constitute an “Event of Default” under this Note.  Upon the occurrence and
during the continuance of an Event of Default, at the option of Payee, this Note
and any and all other indebtedness of Maker to Payee, will become and be due and
payable forthwith without demand, notice of default, notice of intent to
accelerate the maturity of this Note, notice of acceleration of the maturity of
this Note, notice of non-payment, presentment, protest or notice of dishonor,
all of which are expressly waived by Maker and each other liable party. Payee’s
failure to exercise this option upon any default does not waive the right to
exercise it in the event of any subsequent default.


NEITHER the failure to exercise, nor delay in exercising, Payee’s right to
accelerate the maturity of this Note or any other right, power or remedy upon
any default may be construed as a waiver of such default or as a waiver of the
right to exercise any such right, power or remedy at any time.  No single or
partial exercise by Payee of any right, power or remedy exhausts the same or
precludes any other or further exercise thereof, and every such right, power or
remedy may be exercised at any time and from time to time.  All remedies
provided for in the Loan Documents are cumulative of each other and of any and
all other remedies existing at law or in equity, and Payee is, in addition to
the remedies provided in the Loan Documents, entitled to avail itself of all
such other remedies as may now or hereafter exist at law or in equity for the
collection of the indebtedness owing under this Note.  The resort to any remedy
provided for under the Loan Documents, or provided for by law or in equity will
not prevent the concurrent or subsequent employment of any other appropriate
remedy or remedies.  Without limiting the generality of the foregoing
provisions, Payee’s acceptance from time to time of any payment under this Note
that is past due or that is less than the payment in full of all amounts due and
payable at the time of such payment, will not (a) constitute a waiver of or
impair or extinguish the rights of Payee to accelerate the maturity of this Note
or to exercise any other right, power or remedy at that time or at any
subsequent

 
Page 3 of 7

--------------------------------------------------------------------------------

 

time, or nullify any prior exercise of any such right, power or remedy, (b)
constitute a waiver of the requirement of punctual payment and performance, or
(c) constitute a novation in any respect.


IF MORE than one person or entity executes this Note as Maker, all of said
parties are jointly and severally liable for payment of the indebtedness
evidenced by this Note.  Maker and each other liable party:


 
(a)
waive demand, presentment for payment, notice of dishonor, notice of
non-payment, protest, notice of protest, notice of intent to accelerate, notice
of intent to foreclose, notice of acceleration and all other notices (except
only for any notices that are specifically required by any of the Loan
Documents), filing of suit and diligence in collection of this Note or enforcing
any of the security for this Note;



 
(b)
agree to any substitution, subordination, exchange, release or impairment of any
security or the release of any party primarily or secondarily liable on this
Note;



 
(c)
agree that Payee is not required first to institute suit or exhaust its remedies
against Maker, any other liable party, or others liable or to become liable on
this Note or to enforce its rights against them or any security for this Note;



 
(d)
consent to any extension or postponement of time of payment of this Note for any
period or periods of time and to any partial payments, before or after maturity,
and to any other indulgences with respect to this Note, without notice thereof
to any of them; and



 
(e)
submit (and waive all rights to object) to personal jurisdiction in the State of
Texas, and venue in Harris County, Texas, for the enforcement of any and all
obligations under the Loan Documents.



Maker agrees to provide, or cause to be provided, forthwith to Payee, all
information requested by Payee concerning or relating to any security for this
Note and the financial status of Maker and any other liable party.


IF PAYEE retains an attorney in connection with any default or at maturity or to
collect, enforce or defend this Note or any of the other Loan Documents in any
lawsuit or in any probate, reorganization, bankruptcy or other proceeding,
including a garnishment that affects Maker, any other liable party or any
collateral described in or secured by the Loan Documents, or if Maker sues Payee
in connection with this Note or any of the other Loan Documents and does not
prevail, then Maker agrees to pay to Payee, in addition to principal and
interest, all reasonable costs and expenses incurred by Payee in trying to
collect this Note or in any such suit or proceeding, including reasonable
attorneys’ fees.


MAKER and each other liable party acknowledges and agrees that Payee may, at any
time, without the consent of or notice to Maker or any other liable party,
assign, sell, transfer or grant participations in all or part of the obligations
of Maker evidenced by this Note, together with any liens or collateral securing
the payment of this Note.  Payee may disseminate to any assignee, purchaser,
transferee or participant or prospective assignee, purchaser, transferee or
participant any information that Payee has pertaining to the loan evidenced by
this Note, including without limitation, any information regarding Maker, any
other liable party, or any property owned or held by Maker or any other liable
party or offered as security for or securing the loan evidenced by this Note.

 
Page 4 of 7

--------------------------------------------------------------------------------

 


THIS NOTE and the other Loan Documents set forth the entire agreement of the
parties.  There are no oral conditions, representations, agreements or
commitments affecting this Note, the other Loan Documents, and other loans or
advances that Payee has made or may make to Maker.  Payee has made no oral
commitments or agreements to advance monies or make additional loans to
Maker.  No extension or variation in the terms of payment of this Note, and no
release of personal liability and/or collateral securing this Note, and no
satisfaction of this Note in whole or in part in exchange for collateral or
otherwise, is binding on Payee unless the same is in writing signed by an
authorized officer of Payee.


MAKER grants to Payee a first lien and security interest on all deposits and
other sums at any time credited by or due from Payee to Maker, as collateral
security for the payment of this Note.  Payee, at its option, may at any time
and from time to time upon the occurrence and during the continuance of an Event
of Default, without notice and without any liability, retain all or any part of
any such deposits or other sums until all sums owing on this Note have been paid
in full and/or apply or set off all or any part of any such deposits or other
sums credited by or due from Payee to or against any sums due on this Note in
any manner and in any order of preference that Payee, in its sole discretion,
chooses.  Notwithstanding the foregoing, Payee shall have no security interest
in or right of setoff with respect to any accounts or deposits held by any
related third party.


PAYEE, Maker and all other liable parties intend to conform to and contract in
strict compliance with applicable usury law from time to time in effect.  All
agreements between Payee, Maker and all other liable parties (and any other
party liable with respect to any indebtedness under the Loan Documents) are
limited by the provisions of this paragraph, which override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including, without
limitation, a payoff quote or other statement of the balance owing, prepayment,
default, demand for payment, or acceleration of the maturity of any obligation),
will the interest contracted for, charged or received under this Note or
otherwise, exceed the Maximum Rate.  If, from any possible construction of any
document, interest would otherwise be payable in excess of the Maximum Rate, any
such construction is subject to the provisions of this paragraph and such
document is automatically reformed and the interest payable is automatically
reduced to the Maximum Rate, without the necessity of execution of any amendment
or new document.  If Payee ever receives anything of value that is characterized
as interest under applicable law and that would apart from this provision be in
excess of the Maximum Rate, then an amount equal to the amount that would have
been excessive interest will, without penalty, be applied to the reduction of
the principal amount owing on the indebtedness evidenced by this Note in the
inverse order of its maturity and not to the payment of interest, or, at the
option of Payee, be refunded to Maker or the other payor thereof if and to the
extent of such amount that would have been excessive exceeds such unpaid
principal.  The right to accelerate maturity of this Note or any other
indebtedness does not include the right to accelerate any interest that has not
otherwise accrued on the date of such acceleration, and Payee does not intend to
charge or receive any unearned interest in the event of acceleration.  All
interest paid or agreed to be paid to Payee will, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of such indebtedness so that
the amount of interest or amount of such indebtedness does not exceed the
maximum permitted by applicable law.


THIS NOTE binds and inures to the benefit of Maker and Payee and their
respective heirs, legal representatives, successors and assigns. Maker may not
assign this Note or any loan funds, or assign or delegate any of its rights or
obligations, without the prior written consent of Payee in each instance.

 
Page 5 of 7

--------------------------------------------------------------------------------

 

MAKER EXPRESSLY acknowledges, understands and agrees that Payee's document
retention policy involves the imaging of the Loan Documents and the destruction
of the paper originals thereof.  In connection therewith, Maker hereby waives
any and all rights Maker have or may have to claim, for any and all purposes
whatsoever, that the imaged copies of the Loan Documents are not originals
thereof.


THIS NOTE shall be deemed to be an obligation made under, and shall be construed
in accordance with and governed by, the laws of the State of Texas.


THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PAYEE AND THE MAKER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PAYEE AND THE MAKER.  THE MAKER WAIVES THE
REQUIREMENT, IF ANY, SET FORTH IN TEXAS BUSINESS & COMMERCE CODE §26.02, AS
AMENDED, THAT THE PAYEE EXECUTE THIS INSTRUMENT WITH RESPECT TO THE DISCLAIMER
OF ORAL AGREEMENTS SET FORTH IN THIS PARAGRAPH TO THE EXTENT PERMITTED BY
APPLICABLE LAW.  THE MAKER ACKNOWLEDGES THAT THE PAYEE HAS CONSPICUOUSLY POSTED
NOTICES INFORMING THE MAKER OF THE PROVISIONS SET FORTH IN TEXAS BUSINESS &
COMMERCE CODE §26.02, AS AMENDED.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
 
SIGNATURE PAGE FOLLOWS.]

 
Page 6 of 7

--------------------------------------------------------------------------------

 


Maker has duly executed this Note as of this the 3rd day of June, 2011, but
effective as of the day and year hereinabove set forth.





   
MAKER:
         
MNHP NOTE HOLDER, LLC,
a Delaware limited liability company
         
By:
MOODY NATIONAL OPERATING
PARTNERSHIIP I, L.P.,
a Delaware limited partnership,
its Manager






   
By:
MOODY NATIONAL REIT I, INC.,
a Maryland corporation,
its General Partner






   
By:
/s/ Brett C. Moody      
Brett C. Moody, CEO






Page 7 of 7
 

Signature Page of Promissory Note